' The following opinion was filed January 10, 1893:
LyoN, 0, J.
There are two appeals in this action,— one by the defendant Henry B. Harshaw, and the other by all the remaining defendants. Such appeals are from the judgment of the circuit court in favor of the state and against all the defendants.
The defendant Harshaw was state treasurer for the term commencing on the first Monday in January, 1889, and ending on the first Monday in January, 1891. The defendants Sawyer, Hay, McMillen, Porter, and Hooper, together with Charles B. Clark, now deceased, are the sureties in his official bond as such treasurer. The action is to recover interest paid by banks on deposits therein of the pub-*536lie funds made by Treasurer Harshaw in his name of office. It is like the case of State v. McFetridge, ante, p. 473, except that, instead of receiving the interest on such deposits himself, Treasurer Ilarshaw and his sureties, or some of them, secured the services of the defendant Schriber to collect and receive it. Schriber received over $62,000 of such interest, and deposited the same in the defendant The national Bank of Oshkosh, of which he was cashier, in the name of the defendant S. M. Hay, trustee. Hay is a surety in such bond, and the president of the defendant bank. The money still remains there on deposit. The action is in equity, for an accounting of such interest, and to reach such deposit in the defendant bank.
The court held the defendant Harshaw and his sureties, liable for the amount of such interest, with interest thereon from the close of his official term, with costs. It also held defendant Schriber and the bank liable for the amount thus deposited, but not for interest thereon or costs. Judgment was entered for the state, accordingly, which provided that, when the amount of such deposit should be paid, the same should be applied upon the judgment against treasurer Harshaw and his sureties.
In respect to the liability of the defendants Harshcm- and his sureties, the case is ruled by the McFetridge Case. There can be no doubt that the state is entitled to recover the interest realized on its funds, and deposited in the defendant bank by Schriber.
By the Court.— The judgment of the circuit court is affirmed on both appeals.
PiNNey, J., took no part.
A motion for a rehearing on the appeal of the defendants Sawyer and others Avas denied April 11, 1893. See the opinion, cante, p. 530.